IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00386-CV

                    IN THE INTEREST OF M.B., A CHILD


                           From the 378th District Court
                                Ellis County, Texas
                              Trial Court No. 89422D


                                       ORDER

      On June 7, 2017 we referred this appeal to mediation and assigned R.B. Pool as the

mediator. Appellant filed an Agreed Motion to Appoint Substitute Mediator, asserting

that appellant’s counsel has a conflict with R.B. Pool. The parties have agreed to mediate

with John P. Palmer.

      Appellant’s motion is granted in part. All provisions of the prior mediation order

issued on June 7, 2017 remain in effect as if the agreed mediator, John P. Palmer, was

assigned by the Court on the date of this order.


                                         PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Order issued and filed June 21, 2017